Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 24-37 are pending in the application. Claims 24-37 are rejected. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on October 5th, 2021, January 22nd, 2021, September 23rd, 2020 and July 22nd, 2020.

Comment on Patent Family
Regarding rejections presented below, it is noted that Applicant in, for instance, family application No. 14/742,544, filed a declaration to address prior art references. While a rejection below could be overcome analogously to the parent application, Applicant is directed to MPEP 201.06(c)(IX):
Affidavits or declarations, such as those submitted under 37 CFR 1.130, 1.131  and 1.132  filed during the prosecution of the prior nonprovisional application do not automatically become a part of a continuation or divisional application filed under 37 CFR 1.53(b). Where it is desired to rely on an earlier filed affidavit or declaration, the applicant should make such remarks of record in the 37 CFR 1.53(b) application and include a copy of the original affidavit or declaration filed in the prior nonprovisional application.

For this reason, it is suggested that if Applicant wishes to take the same approach a declaration should be filed in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(1 of 2) Claims 24, 25, 30 and 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication No. WO 0057701 A1 by Zhao et al. in view of Frumkin, L. Pharmacological Reviews 2012, 64, 583-620 and in further view of the CAS Registry Entry for Registry No. 35121-78-9, which entered STN on November 16th, 1984 and in further view of U.S. Patent PGPub No. 2011/0264028 A1 by Ramdas et. 
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Zhao et al. teach (title) “prostaglandin compounds, compositions and methods of treating peripheral vascular disease and pulmonary hypertension.” The treatment of “pulmonary hypertension” is deemed to read on the scope of “promoting vasodilation” in claim 24 since the prior art teaches on page 10 (descriptions of figures 1-5) that various tests were performed on decreasing “pulmonary arterial pressure”. Regardless, the instant claim 24 recites sweeping terms such as “providing cytoprotection” that would not limit the scope of patients embraced by the instant claims.
As compounds for use in the methods above, the prior art teaches conjugation of compounds to increase the effective life of the compound (page 

    PNG
    media_image1.png
    530
    569
    media_image1.png
    Greyscale
.
The prior art further teaches the following embodiment on page 16:

    PNG
    media_image2.png
    200
    956
    media_image2.png
    Greyscale

The main difference between the instant structure and the prior structure (when both of Z2 are a polymer) is the stereochemistry on the position being R in the prior art. 
	Regarding the preparation of particular compounds, Zhao et al. teach the following structure on page 30 as compound X:

    PNG
    media_image3.png
    426
    552
    media_image3.png
    Greyscale
.
The prior art structure has the same backbone as instantly claimed except for the presence of groups corresponding to R1 and/or R2. In example 3 on pages 33 and 34, the prior art teaches the synthesis of an ester where the final compound contains a free carboxylic acid and the alcohol groups are esterified as follows:

    PNG
    media_image4.png
    108
    964
    media_image4.png
    Greyscale

The structure where the two hydroxy groups are replaced with –OC(=O)CH2CH2O-mPEG groups would at least be embraced by the first options listed for R1 and R2 where R3 is a substituted C1 or C2 alkyl group. The second and fourth options would also appear to embrace this type of structure where R4 and R5 are hydrogen, m is 1 and R6 is R3 where R3 is a substituted C1 or C2 alkyl group. 
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art teaches methods of administering compounds as instantly claimed and further teaches an example of a compound that differs from the instantly claimed structure based on the stereochemistry at the instant carbon atom bearing –OR2. Additional limitations and dependent claims are addressed below. The analogous structure would meet the structural limitations of instant claims 24, 25 and 30. 
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	While the general structure of the prior art appears to depict a different stereochemistry from the instantly claimed stereochemistry, it is noted that the structure of Compound X does not indicate the particular stereochemistry at the corresponding position. A person having ordinary skill in the art, however, would have been familiar with analogous structures that have been approved for treating the same conditions of the prior art. For instance, Frumkin teaches the following on page 586:
II. Current Treatment Options

History of Product Approvals

Approved drugs currently used in the treatment of PAH in North America or the European Union (EU) include the orally administered PDE-5 inhibitors sildenafil (Revatio) and tadalafil (Adcirca), the dual ERA bosentan (Tracleer), and the selective endothelin-1A receptor antagonist ambrisentan [Letairis (United States)/Volibris (international)]. Patients with more advanced disease are often treated with prostacyclins or prostacyclin analogs such as iloprost (Ventavis) or treprostinil (Tyvaso) given as multiple daily inhalations, epoprostenol (Flolan/Veletri) or treprostinil (Remodulin) given as continuous intravenous infusions, or treprostinil also used as a continuous subcutaneous infusion. […]

It is noted that treprostinil has the following structure:

    PNG
    media_image5.png
    744
    1237
    media_image5.png
    Greyscale
.
Relative to the backbone found on page 15 of Zhao et al. treprostinil has analogous functional groups where the stereochemistry at the position bearing R in Zhao et al. is different in the compound treprostinil. Accordingly, since treprostinil has been approved for the treatment of conditions taught in Zhao et al., a person having ordinary skill in the art would have either recognized that the structure found in Zhao et al. contains an error and should have contained the stereochemistry of a known drug useful for treating 
Further regarding the stereochemical issue, Zhao et al. teach the use of the following formula on page 13:

    PNG
    media_image6.png
    425
    680
    media_image6.png
    Greyscale
.
Zhao et al. further teach the following on page 1:

    PNG
    media_image7.png
    221
    979
    media_image7.png
    Greyscale

The Registry entry teaches that prostacyclic is also known by the name epoprostenol and has the following structure:

    PNG
    media_image8.png
    299
    370
    media_image8.png
    Greyscale
.
Relative to corresponding five member ring in treprostinil, prostacyclin has the same stereochemical arrangement of the hydrogen atoms on the fused carbons, the hydroxy group corresponding to the instant position of –OR1 and the hydroxy group corresponding to the instant position of –OR2 (where the structure as depicted above would need to have the corresponding group flipped vertically to map to the instant structure). Furthermore, as noted above Frumkin teaches that epoprostenol is similarly useful as treprostinil. For these reasons, a person having ordinary skill in the art would have had a strong expectation that the compounds of Zhao having the same stereochemical arrangement as treprostinil would be useful in the treatment of conditions such as pulmondary arterial hypertension. In the interest of determining which particular conjugate would provide the optimum performance, a person having ordinary skill in the art would have at least been motivated to test conjugates having the same backbone as disclosed by Zhao et al. (including the compound where the instant variables R1 and R2 contain PEG groups and the carboxylic acid is free) in the treatment of pulmonary arterial hypertension. 
	Regarding instant claims directed to directed to administration via particular routes or transdermal patches (claims 32-37), Zhao et al. teach the following on page 25:

    PNG
    media_image9.png
    431
    968
    media_image9.png
    Greyscale

Accordingly, Zhao et al. teach that the compounds may be administered through various forms of administration including orally, parenterally, subcutaneously, intravenously and topically as recited in claims 32-35. In the interest of determining which particular mode of administration would provide the optimum results, a person having ordinary skill in the art would have been motivated to test the approaches taught by Zhao et al. and commonly known approaches for administering treprostinil. While Zhao et al. do not explicitly teach the use of a patch to accomplish transdermal delivery (as embraced by claims 36 and 37), a person having ordinary skill in the art would have at least been motivated to test modes of delivery that have been taught for treprostinil. As an example, Ramdas et al. teach (abstract): “an active transdermal drug delivery system performing transdermal drug delivery comprising of a patch capable of being attachable to the skin of the subject”. As examples of drugs that can be delivered by this method, Ramdas et al. teach treprostinil in paragraph [0086]. Accordingly, a person having ordinary skill in the art would have recognized transdermal patches as being useful for administering treprostinil and would have been motivated to test the treprostinil analog rendered obvious by Zhao et al. in such approaches.

(2 of 2) Claims 24-29 and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over International Application No. WO 2014110491 A1 by Becker et al. in view of U.S. Patent PGPub No. 2005/0085540 A1 by Phares et al. and in further view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Becker et al. teach compounds of the following general formula (page 2):

    PNG
    media_image10.png
    350
    574
    media_image10.png
    Greyscale

Furthermore, Becker et al. point to the following sub-generic embodiment on pages 34 and 35:

    PNG
    media_image11.png
    189
    321
    media_image11.png
    Greyscale
,
where on page 35 the prior art points to the use of –OH, -OR11 or P1. As a particular example, Becker et al. teach the following compound on page 45:

    PNG
    media_image12.png
    221
    448
    media_image12.png
    Greyscale
.
As an additional example, Becker et al. teach the following compound on page 52:

    PNG
    media_image13.png
    234
    413
    media_image13.png
    Greyscale
.
As an additional example, Becker et al. teach the following compound on page 44:


    PNG
    media_image14.png
    385
    711
    media_image14.png
    Greyscale

Regarding the utility of the compounds of the prior art, Becker et al. teach that the compounds are useful in the treatment of “pulmonary hypertensions (PH) or pulmonary arterial hypertension (PAH)” in the abstract, which is deemed to read on the scope of “promoting vasodilation” in claim 24 since it would involve a patient in need of vasodilation. Regardless, the instant claim 24 recites sweeping terms such as “providing cytoprotection” that would not limit the scope of patients embraced by the instant claims.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The instant claims encompasses methods of administering compounds having the same structure as depicted for compound 23 except where the methyl ester is a carboxylic acid. Such a compound would read on formula (I) wherein R2 is hydrogen and R1 is C(O)R3 where R3 is sec-butyl. These structural definitions would meet the limitations of instant claims 24, 25, 26, 28 and 
31 (Ia-4).
The instant claims further encompass administration of a compound having the same structure as depicted for compound 48 except where the methyl ester is a carboxylic acid. Such a compound would read on formula (I) wherein R1 is hydrogen and R2 is C(O)R3 where R3 is cycloalkyl. These structural definitions would meet the limitations of instant claims 24, 25, 26 and 29.
The instant claim 27 further encompass administering a compound having the same structure as depicted for compound 22 except where the methyl ester 
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Prior to the disclosure of Becker et al. the use of both the free acid and alkyl esters were known for prostacyclic compounds. For instance, Phares et al. teach methods of treating hypertension using compounds of the following general formula:

    PNG
    media_image15.png
    329
    481
    media_image15.png
    Greyscale

Furthermore, Phares et al. point to the use of a methyl group in paragraph [0020] as follows:

    PNG
    media_image16.png
    94
    480
    media_image16.png
    Greyscale

Accordingly, both Becker et al. as well as Phares et al. teach the use of free carboxylic acids as well as alkyl esters including methyl esters. “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily In re Deuel 34 USPQ2d 1210 at 1214. Furthermore MPEP 2144.09 (II) states: “Compounds which are […] homologs (…) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).” While the difference is a hydrogen group versus a methyl group on a carboxylic acid, which is a different situation compared to, for instance, hydrogen versus methyl on a phenyl ring, it is noted that the CCPA considered an analogous situation where the difference was between a carboxylic acid and an ethyl ester; however, the court affirmed an obviousness rejection and noted the following on page 409:
Having considered, on the one hand, the very close structural similarities of the claimed compounds and the reference compounds, the utility disclosures of the references, and the suggestion of polychlorination in the French patent, and, on the other hand, the apparent unobviousness of the utility of the claimed compounds as herbicides, we find that a prima facie case of obviousness has been made out by the examiner.

Analogously, the disclosure of Becker et al. teaches a compound that differs based a methyl ester versus the free acid and points to the use of an –OH group. Furthermore, the compounds disclosed by Becker et al. and Phares et al. have the same utility, i.e. for treating hypertension. For this reason, a person having ordinary skill in the art would have been motivated to prepare the instantly claimed compounds discussed above with the reasonable 
	It is further noted that the title and abstract of Becker et al. points to the compounds as “prodrugs of treprostinil,” which has the following structure:

    PNG
    media_image17.png
    214
    330
    media_image17.png
    Greyscale
.
The compounds 22, 23 and 48 of the prior art as discussed above both contain modifications of treprostinil where the carboxylic acid is converted to an ester and where one of the hydroxyl groups is converted to an ester. In the interest of determining the effect of the different modifications, a person having ordinary skill in the art would have been motivated to prepare the instantly claimed compounds discussed above in order to test the effect of only having the hydroxyl groups substituted. For these reasons, the claimed methods of using compounds that differ from the prior art compounds based on 
Regarding instant claims 32-34, Wade et al. teach that treprostinil and its derivatives can be administered according to the routes instantly claimed as follows on page 3:

    PNG
    media_image18.png
    243
    576
    media_image18.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the instantly claimed compounds to situations where treprostinil is useful would have been motivated to test the routes of administration noted above including orally, parenterally and subcutaneously. Regarding instant claims directed to administration via transdermal patches (embraced by claims 35-37), the prior art teaches the use of transdermal patches on page 113 of Becker et al. as claims 66-68. A person having ordinary skill in the art in seeking to test the properties of the compounds discussed above would have been motivated to prepare transdermal patches to test their effectiveness in the therapeutic methods of the prior art. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1 of 14) Claims 24-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 19-21 of U.S. Patent No. 9,394,227 in view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al. Although the claims at issue are not identical, they are not 
Regarding the scope of compounds, compound Ia-5 of claim 11 of the patent reads on instant formula (I) where R2 is hydrogen, R1 is –C(=O)R3 where R6 is substituted alkyl. The compound meets the structural limitations of instant claims 24, 25, 26, 27, 28 and 31. Compound Ib-5 of claim 11 of the patent reads on instant formula (I) where R1 is hydrogen, R2 is –C(=O)R3 where R3 is substituted alkyl. The compound meets the structural limitations of instant claims 25, 26, 27, 28, 29 and 31. Regarding instant claim 30, claim 5 of the patent recites an analogous scope of compounds. Regarding the effects being observed in the instant methods, the methods of using the compounds are disclosed in the specification of the patent in, for instance, columns 35 and 36, including for treating inflammatory conditions that would correspond to at least “reducing inflammation” in instant claim 24. With respect to the fact that the claims of the patent are drawn to compounds and compositions while the instant claims are drawn to methods of treating disease, Applicant is directed to Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. 95 USPQ2d 1797, Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373 [68 USPQ2d 1865] (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 [86 USPQ2d 1001] (Fed. Cir. 2008) for analogous situations. Regarding instant claims 35-37 that embrace the use of transdermal delivery via a patch, claims 20 and 21 of the patent recite transdermal delivery and a patch. Regarding instant claims 32-35, Wade 

    PNG
    media_image18.png
    243
    576
    media_image18.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the patented compounds to situations where treprostinil is useful would have been motivated to test the routes of administration noted above. 

(2 of 14) Claims 24-29 and 31-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,643,911 in view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite compounds that read on the scope of the instant claims and the instantly claimed methods are disclosed in the specification of the patent. 
Regarding the scope of compounds, compound Ia-5 of claim 11 of the patent reads on instant formula (I) where R2 is hydrogen, R1 is –C(=O)R3 where R6 is substituted alkyl. The compound meets the structural limitations of instant claims 24, 25, 26, 27, 28 and 31. Compound Ib-5 of claim 11 of the patent reads on instant formula (I) where R1 is hydrogen, R2 is –C(=O)R3 where R3 is substituted alkyl. The compound meets the structural limitations of instant claims 25, 26, 27, 28, 29 and 31. Regarding the effects being observed in the instant methods, the methods of using the compounds are disclosed in the specification of the patent in, for instance, columns 41 and Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. 95 USPQ2d 1797, Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373 [68 USPQ2d 1865] (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 [86 USPQ2d 1001] (Fed. Cir. 2008) for analogous situations. Regarding instant claims 35-37 that embrace the use of transdermal delivery via a patch, claims 2 and 3 of the patent recite transdermal delivery and a patch. Regarding instant claims 32-35, Wade et al. teach that treprostinil and its derivations can be administered according to the routes instantly claimed as follows on page 3:

    PNG
    media_image18.png
    243
    576
    media_image18.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the patented compounds to situations where treprostinil is useful would have been motivated to test the routes of administration noted above. 

(3 of 14) Claims 24-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,957,220. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite compounds that read on the scope of the instant claims and the instantly 

    PNG
    media_image19.png
    371
    539
    media_image19.png
    Greyscale
”.
The patent subsequently defines that R1 and R2 are selected from options that overlap with the instant definitions including hydrogen (where R1 and R2 are not both hydrogen). Furthermore, claim 29 of the patent recites a narrowed selection including hydrogen and the following options:

    PNG
    media_image20.png
    207
    364
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    351
    480
    media_image21.png
    Greyscale
.
The first three would read on the instant definitions where R1 or R2 is C(=O)R3 where R3 is ethyl, n-propyl or butyl as embraced by instant claims 24, 25, 26, 27 and where various species in claim 31 would these options such as Ia-1 through Ia-3. Furthermore, claim 19 of the patent recite various conditions that would fall within the scope of “providing cytoprotection” such as “cancers”. Accordingly, a person having ordinary skill in the art would have been led to structures and methods reading on the scope of the instant claims. Regarding instant claims 30, 32, 33, 34, 35, 36 and 37, claims 17, 24, 25, 26, 22, 23 and 13 of the patent, respectively, recite analogous limitations.

(4 of 14) Claims 24-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,464,877. The claims of the patent recite methods of using compounds that overlap with the instant claims. Claim 1 of the patent recites “A method of treating a medical condition responsive to treatment with treprostinil, comprising administering to a subject in need of treatment a therapeutically effective amount of a compound of Formula (I):

    PNG
    media_image19.png
    371
    539
    media_image19.png
    Greyscale
”.
The patent subsequently defines that R1 and R2 are selected from options that overlap with the instant definitions including hydrogen (where R1 and R2 are not both hydrogen). Furthermore, claim 4 of the patent recites a narrowed selection including hydrogen and options where R1 and/or R2 is –C(O)R3 where R3 are specific options such as methyl, ethyl, n-propyl or butyl. These options would read on the instant definitions where R1 or R2 is C(=O)R3 where R3 is ethyl, n-propyl or butyl as embraced by instant claims 24, 25, 26, 27 and where various species in claim 31 would have these options such as Ia-1 through Ia-3. Furthermore, claim 9 of the patent recite various conditions that would fall within the scope of “providing cytoprotection” such as “cancers”. Accordingly, a person having ordinary skill in the art would have been led to structures and methods reading on the scope of the instant claims. Regarding instant claims 28, 29, 30, 32, 33, 34, 35, 36 and 37,  
30, 32, 33, 34, 35, 36 and 37, claims 5, 6, 7, 15, 16, 17, 12, 13 and 14 of the patent, respectively, recite analogous limitations.

(5 of 14) Claims 24-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,703,706 in view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al. The claims of the patent recite compounds and methods of using compounds that overlap with the instant claims. Claim 12 of the patent recites “A method of 

    PNG
    media_image19.png
    371
    539
    media_image19.png
    Greyscale
.
The patent (in claim 1) defines that R1 and R2 are selected from options that overlap with the instant definitions including hydrogen (where R1 and R2 are not both hydrogen). Furthermore, claim 3 of the patent recites a narrowed selection including hydrogen and options where R1 and/or R2 is –C(=O)OCH2CH2OCH3 that would be embraced by instant claims 24-26 and where species Ia-15 and Ib-15 would have the noted substituent. Furthermore, claim 13 of the patent recite various conditions that would fall within the scope of “providing cytoprotection” such as “cancers”. Accordingly, a person having ordinary skill in the art would have been led to structures and methods reading on the scope of the instant claims. Regarding instant claims 28-30, claims 4-6 of the patent recite analogous limitations.
Regarding instant claims 35-37 that embrace the use of transdermal delivery via a patch, claims 10 and 11 of the patent recite transdermal delivery and a patch. Regarding instant claims 32-35, Wade et al. teach that 

    PNG
    media_image18.png
    243
    576
    media_image18.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the patented compounds to situations where treprostinil is useful would have been motivated to test the routes of administration noted above.

(6 of 14) Claims 24-31 and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,034,645. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite patches and kits that read on the scope of compounds of the instant claims and the instantly claimed methods are disclosed in the specification of the patent. 
Regarding the scope of compounds, compound Ia-5 of claim 17 of the patent reads on instant formula (I) where R2 is hydrogen, R1 is –C(=O)OCH2CH2OR6 where R6 is hydrogen. The compound meets the structural limitations of instant claims 25, 26, 27, 28 and 31. Compound Ib-5 of claim 45 of the patent reads on instant formula (I) where R1 is hydrogen, R2 is –C(=O)OCH2CH2OR6 where R6 is hydrogen. The compound meets the structural limitations of instant claims 24, 25, 26, 27, 29 and 31. Regarding instant claim 30, claim 16 of the patent recites an analogous scope of compounds. Regarding the scope of diseases being treated or effects being observed, the Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. 95 USPQ2d 1797, Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373 [68 USPQ2d 1865] (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 [86 USPQ2d 1001] (Fed. Cir. 2008) for analogous situations. Regarding instant claims 35-37 that embrace the use of transdermal patches, claim 1 of the patent recites a transdermal patch. 

(7 of 14) Claims 24-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,988,435. The claims of the patent recite compounds and methods of using compounds that overlap with the instant claims. Claim 1 of the patent recites the same preamble as the method of instant claim 24 by administering a compound having the following structure:

    PNG
    media_image19.png
    371
    539
    media_image19.png
    Greyscale
.
The patent (in claim 1) defines that R1 and R2 are selected from options that overlap with the instant definitions including hydrogen (where R1 and R2 are not both hydrogen). Furthermore, claim 3 of the patent recites a narrowed 2CH2OCH3 that would be embraced by instant claims 24-26 and where species Ia-15 and Ib-15 would have the noted substituent. Accordingly, a person having ordinary skill in the art would have been led to structures and methods reading on the scope of the instant claims. Regarding instant claims 28, 29, 30, 32, 33, 34, 35 and 36, claims 4, 5, 6, 7, 8, 9, 10 and 11 of the patent recite analogous limitations. Regarding instant claim 37, claim 11 of the patent recites administration transdermally where a person having ordinary skill in the art would have at least been motivated to use the commonly known methods of transdermal applications including patches.

(8 of 14) Claims 24-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-42 of copending Application No. 17/207,975 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite compounds that overlap with the instant claims and the claims of the copending recite methods that would be embraced by the instant claims. For instance, claim 25 of the copemding case recites the following compounds:

    PNG
    media_image22.png
    182
    199
    media_image22.png
    Greyscale
      
    PNG
    media_image23.png
    227
    222
    media_image23.png
    Greyscale
.
The compounds above meet the structural limitations of instant claims 24, 25, 28 and 29. Dependent claim 33 of the copending case recites methods of treating where at least treating “proliferative disorders” would fall within 
Regarding instant 26, 27 and 31, these claims embrace compounds such as Compounds Ia-3 and Ib-3 that differ from the compounds above by addition/deletion of a –CH2- in the alkyl ester chain. To those skilled in chemical art, one homologue is not such an advance over adjacent member of series as requires invention because chemists knowing properties of one member of series would in general know what to expect in adjacent members.  In re Henze, 85 USPQ 261 (1950). Accordingly, a person having ordinary skill in the art would have viewed the instantly claimed compounds as obvious variations of the compounds of the copending case. See MPEP 2144.09.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(9 of 14) Claims 24, 25, 28-30 and 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,371,264 in view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are generic to compounds instantly claimed and the claims of the patent are directed to methods of administration that would overlap with the instant claims in claim 6. Regarding the particular conditions, claim 6 of the patent recites a method of treating pulmonary hypertension and claim 7 of the patent particularly recites pulmonary arterial hypertension. Treating this condition would at least read on the scope of “promoting vasodilation” in a patient in 

    PNG
    media_image24.png
    320
    528
    media_image24.png
    Greyscale
.
Claim 1 of the patent recites that Z can be three options where one is –OH, which would overlap with the instant formula (I). Furthermore, claim 1 of the patent further recites that R1 and R2 can be H or P2 where at least one of R1 and R2 is P2. Claim 1 of the patent further defines P2 as including several options that would overlap with the instant claims such as –C(=O)R14 and –C(=O)OR14 where R14 is defined as including cycloalkyl, alkylcycloalkyl, haloalkyl, aryl, heteroaryl, arylalkyl, etc. that would either read explicitly on a definition of the instant variable R3 or where R3 can be considered substituted alkyl. The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (1964). Regarding instant claim 25, this claim would still appear to encompass substituted alkyl groups as R3 which would overlap with alkylcycloalkyl, haloalkyl, etc. in the claims of the patent. Regarding instant claims 28-30, the claims of the patent teach that at least one of R1 and R2 is P2 such that embodiments where one is P2 but the other is not (and would be hydrogen) would be two of the three possibilities falling with the scope of the patent claims and embodiments where both P2 would be the third. 
Regarding instant claims 35-37 that embrace the use of transdermal delivery via a patch, claim 9 of the patent recites transdermal delivery via a patch. Regarding instant claims 32-35, Wade et al. teach that treprostinil 

    PNG
    media_image18.png
    243
    576
    media_image18.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the patented compounds to situations where treprostinil is useful would have been motivated to test the routes of administration noted above.

(10 of 14) Claims 24, 25, 28-30 and 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,776,982 in view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are generic to compounds instantly claimed and the claims of the patent are directed to methods of administration that would overlap with the instant claims in claim 17. Regarding the particular conditions, claim 17 of the patent recites a method of treating pulmonary hypertension and claim 18 of the patent particularly recites pulmonary arterial hypertension. Treating this condition would at least read on the scope of “promoting vasodilation” 

    PNG
    media_image24.png
    320
    528
    media_image24.png
    Greyscale
.
Claim 12 of the patent recites that Z can be three options where one is –OH, which would overlap with the instant formula (I). Furthermore, claim 12 of the patent further recites that R1 and R2 can be H or P2 where at least one of R1 and R2 is P2. Claim 1 of the patent further defines P2 as including several options that would overlap with the instant claims such as –C(=O)R14 and –C(=O)OR14 where R14 is defined as including cycloalkyl, alkylcycloalkyl, haloalkyl, aryl, heteroaryl, arylalkyl, etc. that would either read explicitly on a definition of the instant variable R3 or where R3 can be considered substituted alkyl. The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (1964). Regarding instant claim 25, this claim would still appear to encompass substituted alkyl groups as R3 which would overlap with alkylcycloalkyl, haloalkyl, etc. in the claims of the patent. Regarding instant claims 28-30, the claims of the patent teach that at least one of R1 and R2 is P2 such that embodiments where one is P2 but the other is not (and would be hydrogen) would be two of the three possibilities falling with the scope of the patent claims and embodiments where both P2 would be the third. 
Regarding instant claims 35-37 that embrace the use of transdermal delivery via a patch, claim 15 of the patent recites transdermal delivery via a patch. Regarding instant claims 32-35, Wade et al. teach that treprostinil 

    PNG
    media_image18.png
    243
    576
    media_image18.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the patented compounds to situations where treprostinil is useful would have been motivated to test the routes of administration noted above.

(11 of 14) Claims 24, 25, 28-30 and 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,752,605 in view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are generic to compounds instantly claimed and the claims of the patent are directed to methods of administration that would overlap with the instant claims in claim 16. Regarding the particular conditions, claim 16 of the patent recites a method of treating pulmonary hypertension and claim 17 of the patent particularly recites pulmonary arterial hypertension. Treating this condition would at least read on the scope of “promoting vasodilation” 

    PNG
    media_image24.png
    320
    528
    media_image24.png
    Greyscale
.
Claim 11 of the patent recites that Z can be three options where one is –OH, which would overlap with the instant formula (I). Furthermore, claim 11 of the patent further recites that R1 and R2 can be H or P2 where at least one of R1 and R2 is P2. Claim 1 of the patent further defines P2 as including several options that would overlap with the instant claims such as –C(=O)OR14 where R14 is defined as alkyl that would read explicitly on the definition of the instant variable R3 or where R3 can be considered substituted alkyl. The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (1964). Regarding instant claims 28-30, the claims of the patent teach that at least one of R1 and R2 is P2 such that embodiments where one is P2 but the other is not (and would be hydrogen) would be two of the three possibilities falling with the scope of the patent claims and embodiments where both P2 would be the third. 
Regarding instant claims 35-37 that embrace the use of transdermal delivery via a patch, claim 19 of the patent recites transdermal delivery via a patch. Regarding instant claims 32-35, Wade et al. teach that treprostinil 

    PNG
    media_image18.png
    243
    576
    media_image18.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the patented compounds to situations where treprostinil is useful would have been motivated to test the routes of administration noted above.

(12 of 14) Claims 24, 25, 28-30 and 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,046,666 in view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are generic to compounds instantly claimed and the claims of the patent are directed to methods of administration that would overlap with the instant claims in claim 14. Regarding the particular conditions, claim 14 of the patent recites a method of treating pulmonary hypertension and claim 15 of the patent particularly recites pulmonary arterial hypertension. Treating this condition would at least read on the scope of “promoting vasodilation” 

    PNG
    media_image25.png
    335
    577
    media_image25.png
    Greyscale
.
Claim 1 of the patent recites that Z can be five options where one is –OH, which would overlap with the instant formula (I). Furthermore, claim 1 of the patent further recites that R1 and R2 can be H or P2 where at least one of R1 and R2 is P2. Claim 1 of the patent further defines P2 as including options that would overlap with the instant claims such as –C(=O)OR14 where R14 is defined as alkyl that would read explicitly on the definition of the instant variable R3 or where R3 can be considered substituted alkyl. The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (1964). Regarding instant claim 25, this claim would still appear to encompass substituted alkyl groups as R3 which would overlap with the claims of the patent. Regarding instant claims 28-30, the claims of the patent teach that at least one of R1 and R2 is P2 such that embodiments where one is P2 but the other is not (and would be hydrogen) would be two of the three possibilities falling with the scope of the patent claims and embodiments where both P2 would be the third. 
Regarding instant claims 35-37 that embrace the use of transdermal delivery via a patch, claim 17 of the patent recites transdermal delivery via a patch. Regarding instant claims 32-35, Wade et al. teach that treprostinil 

    PNG
    media_image18.png
    243
    576
    media_image18.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the patented compounds to situations where treprostinil is useful would have been motivated to test the routes of administration noted above.

(13 of 14) Claims 24, 25, 28-30 and 32-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 71-89 of copending Application No. 16/927,601 in view of in view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case are generic to compounds instantly claimed and the claims of the copending case are directed to methods of administration that would overlap with the instant claims in claim 86. Regarding the particular conditions, claim 86 of the copending case recites a method of treating pulmonary hypertension and claim 87 of the copending case particularly recites pulmonary arterial hypertension. Treating this condition would at least read on the scope of “promoting vasodilation” in a patient in 

    PNG
    media_image24.png
    320
    528
    media_image24.png
    Greyscale
.
Claim 81 of the copending case recites that Z can be three options where one is –OH, which would overlap with the instant formula (I). Furthermore, claim 81 of the copending case further recites that R1 and R2 can be H or P2 where at least one of R1 and R2 is P2. Claim 81 of the copending case further defines P2 as –C(=O)OR14 where R14 is defined as alkyl that would read explicitly on the definition of the instant variable R3 or where R3 can be considered substituted alkyl. The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (1964). Regarding instant claims 28-30, the claims of the copending case teach that at least one of R1 and R2 is P2 such that embodiments where one is P2 but the other is not (and would be hydrogen) would be two of the three possibilities falling with the scope of the copending case claims and embodiments where both P2 would be the third. 
Regarding instant claims 35-37 that embrace the use of transdermal delivery via a patch, claim 89 of the copending case recites transdermal delivery via a patch. Regarding instant claims 32-35, Wade et al. teach that 

    PNG
    media_image18.png
    243
    576
    media_image18.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the copending case compounds to situations where treprostinil is useful would have been motivated to test the routes of administration noted above.
This is a provisional nonstatutory double patenting rejection.

(14 of 14) Claims 24, 25, 28-30 and 35-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 82-101 of copending Application No. 17/214,460 in view of in view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case are generic to patches comntaining compounds instantly claimed and the claims of the copending case are directed to methods of administration that would overlap with the instant claims in claim 100. Regarding the particular conditions, claim 100 of the copending case recites a method of treating pulmonary hypertension and claim 101 of the copending case particularly recites pulmonary arterial hypertension. Treating this condition would at least read on the scope of “promoting vasodilation” in a patient in need thereof. Regarding the scope of the instant compounds, 

    PNG
    media_image24.png
    320
    528
    media_image24.png
    Greyscale
.
Claim 87 of the copending case recites that Z can be three options where one is –OH, which would overlap with the instant formula (I). Furthermore, claim 87 of the copending case further recites that R1 and R2 can be H or P2 where at least one of R1 and R2 is P2. Claim 87 of the copending case further defines P2 as including several options that would overlap with the instant claims such as –C(=O)OR14 where R14 is defined as including alkyl, cycloalkyl, etc. that would read explicitly on the definition of the instant variable R3 or where R3 can be considered substituted alkyl or cycloalkyl. The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (1964). Regarding instant claims 28-30, the claims of the copending case teach that at least one of R1 and R2 is P2 such that embodiments where one is P2 but the other is not (and would be hydrogen) would be two of the three possibilities falling with the scope of the copending case claims and embodiments where both P2 would be the third. 
Regarding instant claims 35-37 that embrace the use of transdermal delivery via a patch, claim 84 of the copending case recites transdermal delivery via a patch. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626